Title: [January 1783 – January 1782]
From: Adams, John Quincy
To: 



      January 1st. 1783.
      
      
       We found here Mr. Schiebe a gentleman who left Stockholm about a week before us.
       Norrkiöping is distant from Stockholm eighteen swedish miles or 120. English. Its situation is exceeding fine, at present every thing is covered with Snow; but it is in the midst of a plain which is bordered all round at about 6. or 8 English Miles from the town by high mountains from which you at first discover the city and in summer it seems to be in the midst of a large garden.
       After having dined I went to the coffee house, and found there Mr. Charles Bernard Wadström a gentleman whom I knew in Stockholm and whom I owed a great many obligations during my stay there; he presented me to all his family which was assembled together at one of his brother’s, where I stay’d and supped.
      
      
       
        
   
   Reporting to AA on his journey from St. Petersburg to The Hague, JQA wrote that he “was obliged to stop at a small town, called Norrköping ... for a fortnight, because of a very heavy fall of snow, which happened just at that time” (JQA to AA, 23 July, WritingsThe Writings of John Quincy Adams, ed. Worthington C. Ford, New York, 1913-1917; 7 vols., 1:8).


       
      
      

      Jany. 2d.
      
      
       This day I dined at Mr. C. B. Wadström’s. In the evening I went to the coffee house.
      
      

      3d.
      
      
       This morning the Count set off from here and continued his route for Carlscrona Karlskrona. I went with Mr. Wadström about 3. Swedish miles out of town, to pass there this day and tomorrow.
      
      

      4th.
      
      
       This afternoon at about 3 o’clock, we set out to return in town and arrived at about 6. o’clock. We went to the coffee house after our return.
      
      

      5th.
      
      
       This forenoon I went with Mr. Schiebe to the german church, but it happened this day that we had a Swedish sermon. I dined at Mr. C. B. Wadström’s. After dinner I went with him out of town to his brother’s where we stay’d till after supper, and then return’d in town.
      
      
       
        
   
   In the margin of the entry is a small pencil sketch of a minister at his pulpit with his congregation below.


       
      
      

      6th.
      
      
       This day I dined at Mr. C. B. Wadström’s. In the evening I went to the assembly here, of which there are sixteen every winter. This was the first for this winter. I return’d home at about 11. o’clock.
      
      
       
        
   
   In the margin of the entry are three small pencil sketches: several figures seated around a table; a man and woman dancing; and two couples dancing in a circle.


       
      
      

      7th.
      
      
       I dined at Mr. C. B. Wadström’s with a great deal of company. In the evening I went to the play, which can indeed hardly be call’d a play. However, it is as much as this small town can allow. After the play I return’d to Mr. Wadström’s where with all the company.
      
      
       
        
   
   In the margin is a small pencil sketch of two figures standing before a backdrop.


       
       
        
   
   Laid in between pages two and three of the Diary is the following four-line poem, written presumably in Wadström’s hand:


        
         
          Monsieur et chèr Ami !
         
         Tout se passe avec le Tems
         Le Tems se passe de même
         L’Eternité n’a point de Tems
         Mon Amitié de meme
         a Norrköping en Ostrogothie
        
        
   
   CB: Wadström.


        
   
   le 7me. Janvier 1783


       
      
       

      8th.
      
      
       I dined at Mr. Pasch’s with a great deal of company. We had a ball, in the evening which did not break up till about 4 o’clock in the morning of the 9th.
      
      

      9th.
      
      
       Dined at Mr. Körners. In the evening I went to the assembly; at about 10 o’clock I return’d and supp’d at Mr. Körners.
      
      

      10th.
      
      
       Dined with Mr. C. B. Wadström: bad weather all day.
      
      

      11th.
      
      
       Snow storm, all day. Dined at Mr. Wadström’s.
      
      

      12th.
      
      
       This day I went into the country, and spent the day at Mr. Kanterberg’s the brother in law of Mr. Wadström.
      
      

      13th.–16th.
      
      
       This morning Mr. Schiebe set out for Gottenburgh Göteborg. I am to overtake him to morrow morning in Linkiöping. I dined at old Mr. Wadström’s and in the evening I went to the assembly. At about 10 o’clock I return’d and supped at old Mr. Wadström’s; went to my Lodgings and ordered horses, and at about 2. o’clock. A.M. of the 14th. I set out for Linkiöping where I arriv’d at about 7. o’clock. It is only 4. Swedish miles from Norrkiöping. I found here Mr. Schiebe, and at about 10 o’clock we set out to continue our journey to Gottenburgh, where we arrived on Thursday the 16th. at about eleven o’clock at night. The distance is about 250 Engh. miles. One part of the road is very good because of the snow, but there are some places in the province of Scania Skåne where there is no snow at all. It is very troublesome to travel these roads in the winter because from Stockholm to the entry of the Province you cannot go otherwise than in slays, and then very often you find no Snow at all; thro’ the whole Province of Scania there is never Snow enough for Slaying until the latter end of this month: and sometimes not even then.
      
      
       
        
   
   This diary entry continues through 16 Jan. without a pause or break; the datelines for the 14th and the 16th (omitted here) are in the margin.


       
      
      

      17th.
      
      
       This Day I went with Mr. Schiebe to the exchange, and met there with Count Greco, who has been here already a week. He proposed to me to go with him and two other gentlemen to take a tour to Drolhetta Trollhättan where there are famous water falls about 8. Sweedish miles from this Place; he told me they shall set out to morrow, and I agreed to go with them. In the afternoon I went and delivered a letter of introduction to Mr. Lars Kåhre, a capital merchant of this town.
      
      

      18th.
      
      
       I left Gottenburg this morning in Company with Count Greco, Mr. Khrumppöck a Sea officer in the Dutch service, and Mr. Gadelius a young Swedish gentleman who belongs to Uddevalla, we are at present (10 o’clock. P.M.) about half ways to Drolhetta; the roads are not very agreable (as we are with a coach,) on account of the Snow.
      
      

      19th.
      
      
       We arrived at Drolhetta at about 5. o’clock this afternoon, but at the last post we were obliged to leave our carriage on account of the quantity of Snow, and take Slays.
      
      

      20th.
      
      
       This morning we went to see the falls which did not answer my expectations, but this place is still more famous for the expence the Sweeds have been at to cut a canal from hence to the sea so that Swedish vessels might come from the Atlantic, without being obliged to pass the Sound: but after all they have not been able to succeed in their enterprize. After having seen everything remarkable here, we return’d in Slays to the first Post and then we took our carriage; but could not get further on than Wennersborg Vänersborg, which is the first Station. The road we took could have taken to return is not the same as the one we went. And there has fallen more Snow here than on the other road. Here the Count left us at about 10 o’clock in the evening and set out to return to Gottenburg in A Slay; as he is obliged to continue his journey.
      
      
       
        
   
   That is, Öresund (the Sound), the strait between Sjælland Island, Denmark (on which Copenhagen is located), and southwest Sweden, connecting the Kattegat, an arm of the North Sea, with the Baltic. At its narrowest point the strait is two and one-half miles wide.


       
       
        
   
   The Göta Canal, a waterway of canals, lakes, and rivers which passes around the Trollhättan Falls and connects Göteborg with Stockholm, was not completed until 1832.


       
      
      

      21st.
      
      
       This morning we left our carriage at Wennersborg, and took slays, for Udevalla where we arrived at about 5. o’clock P. M. This is the town to which Mr. Gadelius belongs.
      
      

      22d.
      
      
       This day we dined and supped at Mr. Gadelius’s mother’s, in company with several Gentlemen of this town.
      
      

      23d.
      
      
       We dined at Mr. Williamson’s; a merchant of this place; in the evening we went to the assembly where we stay’d till about 1 o’clock in the morning, very stormy windy weather the greatest part of the day.
      
      

      24th.
      
      
       This morning at about 10 o’clock I set out from Udevalla all alone in a Slay for Gottenburgh. When I came to the third station I was obliged to Stop on account of the Storm, at the end of a couple of hours the Snow abated and I continued My Journey till about midnight when I arrived at the last Post where I shall be obliged to Stay untill the morning as the gates of Gottenburg are not opened before 7. o’clock. Very stormy weather.
      
      

      25th.
      
      
       This morning I arrived at Gottenburg at about 9 o’clock in the morning. Went to Change; found the Count left Gottenburg the day before yesterday. Mr. Lars Kåhre presented me to the French Consul here Mr. De L’isle who appears to be a clever sort of a gentleman. I dined with him at a tavern in the town and in the evening I went to the Coffee House.
      
      

      26th. Sunday.
      
      
       I Dined this day at Mr. Kåhre’s in company with Mr. De L’isle and Mr. Cederström a merchant of this town who has a brother lately established in Boston.
      
      
       
        
   
   Carl Söderström was the brother of Richard Söderström, Swedish merchant and consul at Boston, whom JQA met on 27 July 1785, after his return to America (The Diplomatic Correspondence of the United States of America, from the Signing of the Definitive Treaty of Peace, 10th September 1783, to the Adoption of the Constitution, March 4, 1789 . . ., 7 vols., Washington, 1833–1834, 7:478–480).


       
      
      

      27th. Monday.
      
      
       This morning I carried my Letters of introduction to the Baron Ahlströmmer’s and Mr. Arfvidson’s. I dined at Baron Claes Ahlströmmer; after dinner Mr. Podolyn, a gentleman who lives with Baron Claes, shew me a very compleat Cabinet of Roman medals. This gentleman has travell’d almost all over Europe; and speaks almost all the Languages of Europe very correctly, I went with him in the evening to the concert. Baron Patrick Ahlströmmer is a very great Lover of musick; and plays very well himself upon the violin.
      
      
       
        
   
   Clas Alströmer was originally an agriculturalist who studied sheep breeding in six European countries from 1760 to 1764. After his return to Sweden he joined the East Indian Company of Göteborg, an internationally known business firm. Later he formed a partnership with his brother Patrick. During the American Revolution the brothers, through the East Indian Company, planned a great trading venture in metal and cloth products to the American colonies, borrowing considerable capital for the purpose. As soon as peace was established, however, the market for Swedish goods collapsed, and the East Indian Company suffered a loss of 300,000 riksdalers (Svenskt Biografiskt LexikonSvenskt Biografiskt Lexikon, Orebro and Stockholm, 1857-[1907]; 10 vols.).


       
       
        
   
   Trained in the management of cloth manufacturing, Patrick Alströmer became director of manufactures of Alingsås, a town northeast of Göteborg, in 1758; four years later he visited cloth-manufacturing facilities in St. Petersburg and other Russian cities. After a catastrophic fire in Alingsås ruined Patrick’s business, he accepted an invitation from his younger brother Clas to enter into partnership with him. Patrick became director of the East Indian Company in 1777, and the two brothers were raised to the rank of baron the following year (same).


       
      
      

      28th. tuesd.
      
      
       Dined at Mr. Cederströms this day. In the afternoon I went to see a Gentleman whose name is Beckmann.
      
       

      29th. Wednesd.
      
      
       I receiv’d this day several letters from Messrs. Wadström at Norrkiöping.
      
      
       
        
   
   Letters not found.


       
      
      

      30th. Thursd.
      
      
       This day I din’d at Mr. Greigg’s a merchant of this Place. In the evening I went to the assembly, which is much more brilliant here than I have seen it any where: in Stockholm they are much more so, but there were no assemblies there while I was in town on account of the mourning for the Death of the Queen Dowager, which is at present finish’d: this is said to be for opulence the second City in the Kingdom. I believe there is no Country in Europe where the people are more hospitable and affable to Strangers, or more hospitable among themselves than the Sweeds. In almost every town however small it may be they have these assemblies at least once a week during three months. They are by subscription, but a Stranger may enter by paying 1 half of a Rixdaller. There one may dance Country dances minuets, or play cards just as it pleases you; and every body is extremely polite to Strangers. Besides this they have very often private balls, which without being expensive are very well calculated to pass away agreably, the long winter evenings which they have in this country. Even the peasants, the people of the lowest class are very polite here, and that I believe no other country can boast of. In general I think there can be no country in Europe where the Strangers are more civilly treated than in Sweden.
      
      
       
        
   
   Henry Greig, who had earlier forwarded letters to JA and offered his services “in these parts” to JA or his friends (Greig to JA, 12 May 1781, Adams Papers; Cal. Franklin Papers, A.P.S.,I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols. 2:111, 390).


       
       
        
   
   Louisa Ulrica of Hohenzollern, sister of Frederick the Great and wife of Adolphus Frederick V, King of Sweden, 1751–1771. Her son, Gustavus III (1746–1792), was King at this time (Brockhaus Enzyklopadie, Wiesbaden, 1969).


       
       
        
   
   Words here and below partially obscured by water damage.


       
      
      

      31st.
      
      
       This day I dined at a tavern in town with the French Consul and several other Gentlemen: in the evening I went to the Play, which is certainly nothing extraordinary, but is as much as can be expected from such a Place as this.
      
       

      Januarius. 1783.
      
      
       Parti de Stockholm le 31. Dec’re 1782. Arrivé à Norrkiöping le 1. Janvier. 1783. Depart de Norrkiöping le 14. à 2 heures du matin, arrivé á Gothenbourg le 17. à 11. heures du soir. Le 19. je partis de Gottenbourg pour Drolhetta, nous y arrivâmes le 20. Le 21. nous vîmes la cascade et nous partîmes pour Udevalla. Nous fûmes obligés de laisser nôtre voiture à Wennersborg à 3. lieues d’Udevalla à cause de la neige. Nous arrivames le 22 à Udevalla. Le 24. Je partis tout seul pour Gothenbourg et J’y arrivai le 25. à 9 heures du matin.
      
      
       
        
   
   This monthly summary comes from the first entry in D/JQA/7, a small pocket almanac of 348 pages, approximately 2⅞″ × 5″, entitled Historisk Almanach För Året 1783 . . ., Stockholm [1783]. The first 13 pages consist of a calendar for the year 1783, interleaved with 12 blank pages on which JQA wrote in French short, scattered notes of his activities from 31 Dec. 1782 to 17 Oct. 1783. JQA began writing in this Diary in the form of a monthly summary of his activities, particularly his constant arrivals and departures as he traveled from country to country, but gradually the entries became scattered line-a-day memoranda. Monthly summaries from January through April are placed in the published Diary as the final entry for each respective month. After 26 Feb., when D/JQA/6 ends, D/JQA/7 constitutes the only Diary JQA kept until 6 Aug., when he briefly resumed longer entries in another Diary booklet, D/JQA/8. Entries in D/JQA/7 for 6, 9, 12, 16, and 22 Aug. and 22 Sept. have been omitted in favor of the fuller corresponding entries in D/JQA/8; in one instance, 29 Aug., entries from both of these Diaries have been printed because they contain different information. All other entries from D/JQA/7 after 6 Aug. have been retained.


       
       
        
   
   According to JQA’s main entry, above, he arrived in Göteborg on 16 Jan.


       
       
        
   
   JQA arrived at Trollhättan on 19 Jan., and the events recorded here for 21 Jan. occurred on the previous day.


       
       
        
   
   Likewise, JQA arrived at Uddevalla the day before, 21 Jan.


       
      
     